

116 HRES 241 IH: Condemning the anti-Semitic comments of Representative Ilhan Omar from Minnesota.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 241IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Steube (for himself, Mr. Sensenbrenner, Mr. Duncan, and Mr. Gohmert) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs and Ethics, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the anti-Semitic comments of Representative Ilhan Omar from Minnesota.
	
 Whereas in 2012, Representative Omar tweeted, Israel has hypnotized the world, may Allah awaken the people and help them see the evil doings of Israel.;
 Whereas in 2018, Representative Omar posted, Drawing attention to the apartheid Israeli regime is far from hating Jews.; Whereas the latest controversial tweets from Representative Omar suggest Jewish people are buying political support. She tweeted It’s all about the Benjamins baby, a reference to a song about $100 bill, and AIPAC, a pro-Israeli lobbying group;
 Whereas Representative Omar stated during a town hall, I want to talk about the political influence in this country that says it is okay to push for the allegiance to a foreign country.;
 Whereas Speaker Nancy Pelosi denounced Representative Omar’s statements saying, We condemn these remarks and call upon Congresswoman Omar to immediately apologize is not going far enough; Whereas, on March 7, 2019, Democratic leadership failed to primarily and directly address Representative Omar’s anti-Semitic remarks in a resolution that should have been specifically about anti-Semitism so as to address the rising threat thereof;
 Whereas Jewish people are subject in the media and political campaigns to numerous other dangerous anti-Semitic myths, including that Jewish people control the United States Government or seek global, political, and financial domination and that Jewish people are obsessed with money;
 Whereas accusing Jewish people of being more loyal to Israel or to the Jewish community than to the United States constitutes anti-Semitism because it suggests that Jewish citizens cannot be patriotic Americans and trusted neighbors, when Jewish citizens have loyally served our Nation every day since its founding, whether in public or community life or military service;
 Whereas all Americans, including Jews, Muslims, and Christians and people of all faiths and no faith, have a stake in fighting anti-Semitism, as all Americans have a stake in fighting every form of bigotry and hatred against people based on religion, race, or place of birth and origin; and
 Whereas Representative Omar’s comments reflect negatively on the House of Representatives: Now, therefore, be it
	
 That the House of Representatives— (1)directly disapproves the anti-Semitic comments made by Representative Omar;
 (2)rejects the perpetuation of anti-Semitic stereotypes in the United States and around the world, including the pernicious myth of dual loyalty and foreign allegiance, especially in the context of support for the United States-Israel alliance;
 (3)condemns anti-Semitic acts and statements as hateful expressions of intolerance that are contradictory to the values that define the people of the United States; and
 (4)seeks to ensure that the United States will live up to the transcendent principles of tolerance, religious freedom, and equal protection as embodied in the Declaration of Independence and the First and 14th Amendments to the Constitution.
			